DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112a,112b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the specification stated that ref. 110 stands for the shoulder section but fig. 2 shows ref. 110 as the rear section. In addition, the specification calls for the pair of front fastening straps are 124a,124b and the shoulder section is 110; however, figure 2 shows the shoulder section 110 at the rear but figure 3 shows the shoulder section 110 at the front. Likewise, the specification stated that the pair of rear fastening straps are 128a,128b and the rear section is 114; however, figs. 2-3 show the pair of rear fastening straps 128a,128b being in the front or shoulder section. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	For claims 1,18,20, the limitation of “a pair of front fastening straps disposed at the shoulder section” is unclear because applicant stated in the specification that the pair of front fastening straps are 124a,124b and the shoulder section is 110; however, figure 2 shows the shoulder section 110 at the rear but figure 3 shows the shoulder section 110 at the front. Thus, it is unclear as to which is which. Likewise, same comment for the limitation of “a pair of rear fastening straps disposed at the rear section”. The specification stated that the pair of rear fastening straps are 128a,128b and the rear section is 114; however, figs. 2-3 show the pair of rear fastening straps 128a,128b being in the front or shoulder section. Thus, it is unclear as to which is which. 
 	For claim 5, the limitation of “the pump end of the dispensing tube” appear to only be functionally claimed in claim 1, to which claim 5 depends. However, in claim 5, it appears that applicant is positively claiming a pump disposed at the pump end. Thus, the scope of the claim is unclear and inconsistent. 
 	For claim 6, the limitation of “the front limbs of the dog” lacks prior antecedent basis. In addition, it is unclear if applicant is attempting to claim the front limbs of the dog, which could be a potential 101 issue. For purpose of this action, the examiner is assuming that applicant is not claiming the front limbs of the dog and that the statement is functional recitation, even though it appears that applicant is using an action verb of “pass through”. 
	All other claims depending on the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For claim 6, the limitation does not appear to further define the claimed subject matter structurally or functionally because front limbs of a dog is not relevant to further define the invention structurally or functionally. 
	All other claims depending on claim 6 are also rejected the same. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 20160157589 A1) in view of Allen (US 20160302390 A1).
 	For claim 1, Austin teaches a utility hydration pet vest, the vest comprising: 
a body portion (102,104,106, etc.) defined by an inner surface and an outer surface (surfaces can be seen from the figures, self-explanatory), 
the body portion further defined by a shoulder section (at ref. 104), and a rear section (any area from ref. 102 to ref. 106) having an overlaying outside pocket layer (any one of 112a,112b,122,124) on the outer surface of the body portion, 

the utility compartment operable to receive and store a dispensing tube (400) defined by a pump end  (408) and a free end (404) in fluid communication with the isolated liquid compartment, the utility compartment further being operable to receive a collapsible drinking bowl (900); 
a pair of front fastening straps (126) disposed at the shoulder section (at ref. 102 or 104 area) of the body portion, the front fastening straps comprising a front detachably attachable end(110); and 
a pair of rear fastening straps (126) disposed at the rear section (at ref. 106 area) of the body portion, the rear fastening straps comprising a rear detachably attachable end (110).  
However, Austin is silent about the body portion further defined by a shoulder section forming a pair of openings. 
Allen teaches a pet vest comprising a body portion further defined by a shoulder section forming a pair of openings (see examiner’s illustration below). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a shoulder section forming a pair of openings as taught by Allen in 

    PNG
    media_image1.png
    439
    676
    media_image1.png
    Greyscale

For claim 5, Austin as modified by Allen further teaches a pump (408 of Austin) disposed at the pump end of the dispensing tube.  
For claim 6, Austin as modified by Allen further teaches wherein the front limbs of the dog pass through the pair of openings 13in the body portion (as taught by Allen for he was relied on for the pair of openings).  
For claim 9, it appears that it would be implied in Austin that there are stitching used to attach the parts of the vest. In the event that it is not, then it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the divided line of Austin as modified by Allen be stitched, since stitching is notoriously well-known in the art of vest making for attachment of pockets or accessories or the like. 

For claim 11, Austin as modified by Allen further teaches wherein the bladder comprises a polyurethane rubber sheet (para. 0090 of Austin).  
For claim 12, Austin as modified by Allen further teaches wherein a liquid in the isolated liquid compartment comprises water (para. 0065,0090 of Austin).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen as applied to claim 1 above, and further in view of Richards (US 20060090711 A1).
 	For claim 2, Austin as modified by Allen is silent about wherein the body portion is fabricated from a nylon, polyester blend.
	Richards teaches a pet vest comprising a body portion (38) is fabricated from a nylon, polyester blend (para. 0021). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body portion of Austin as modified by Allen be fabricated from a nylon, polyester blend, as taught by Richards, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for water-resistant property).  In re Leshin, 125 USPQ 416.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen as applied to claim 1 above, and further in view of Forbes (US 20120024239 A1).
 	For claim 3, Austin as modified by Allen is silent about wherein the body portion is fabricated from a Cordura® fabric.  
.
Claims 4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen as applied to claim 1 above, and further in view of Graves (US 20170112096 A1).
 	For claim 4, Austin as modified by Allen is silent about wherein the body portion comprises at least one neoprene padding.  
	Graves teaches a pet vest comprising a body portion comprises at least one neoprene padding (para. 0014,0019,0021). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body portion of Austin as modified by Allen be comprised of at least one neoprene padding as taught by Graves, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for added cushioning or padding).  In re Leshin, 125 USPQ 416.
	For claim 7, Austin as modified by Allen is silent about multiple boots operable to fit the paws of the dog.  
	In addition to the above, Graves further teaches multiple boots (14) operable to fit the paws of the dog. It would have been obvious to one having ordinary skill in the art at . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Graves as applied to claims 1,5-7 above, and further in view of Revheim (WO 2009120085 A1). 
 	For claim 8, Austin as modified by Allen and Graves is silent about wherein the boots comprise multiple interchangeable soles.  
 	Revheim teaches animal boots comprising multiple interchangeable soles (para. 0079). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple interchangeable soles as taught by Revheim with the boots of Austin as modified by Allen and Graves in order to allow the user to replace worn soles and/or replace soles based on the weather condition. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen as applied to claim 1 above, and further in view of Lobanoff (US 20030150400 A1).
 	For claim 13, Austin as modified by Allen is silent about wherein the front and rear fastening straps comprise a 2 inch polyester webbing material.  
	Lobanoff teaches an animal vest comprising fastening straps that are made of polyester webbing material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the front and rear fastening straps of Austin as modified by Allen be made of polyester webbing material as taught by Lobanoff, since it has been held to be within the general skill of a worker in the art to 
	Austin as modified by Allen and Lobanoff is silent about have the polyester webbing material be 2 inch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polyester webbing material of Austin as modified by Allen and Lobanoff be 2 inch, depending on the degree of reinforcement the user wishes the straps to have, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 14, Austin as modified by Allen and Lobanoff is silent about wherein the fastening straps comprise a slider adjuster.  In addition to the above, Lobanoff further teaches a slider adjuster (212) for the fastening strap (fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a slider adjuster as taught by Lobanoff in the straps of Austin as modified by Allen and Lobanoff in order to allow length adjustment of the straps. 
	For claim 15, Austin as modified by Allen and Lobanoff is silent about wherein the front and rear detachably attachable ends comprise a snap-fit buckle.  In addition to the above, Lobanoff further teaches snap-fit buckle (52) for attaching ends of the straps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ snap-fit buckle as taught by Lobanoff in place of the buckle system of Austin as modified by Allen and Lobanoff in order to allow easier removable of the ends. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen as applied to claim 1 above, and further in view of Milson (US 20070272170 A1). 
 	For claim 16, Austin as modified by Allen is silent about a heating element operable to heat the body portion.  
	Milson teaches an animal vest comprising a heating element operable to heat the body portion (para. 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a heating element as taught by Milson in the body portion of Austin as modified by Allen in order to provide therapeutic effect or heating for the animal. 
	For claim 17, Austin as modified by Allen is silent about a cooling element operable to cool the body portion.  
Milson teaches an animal vest comprising a cooling element operable to heat the body portion (para. 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a cooling element as taught by Milson in the body portion of Austin as modified by Allen in order to provide therapeutic effect or cooling for the animal.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Graves (as above), and Lobanoff (as above).
 	The limitation for claim 18 has been explained in the above, thus, please see above. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen, Graves, and Lobanoff as applied to claim 18 above, and further in view of Milson (as above). 
 	The limitation for claim 19 has been explained in the above, thus, please see above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Forbes (as above), Milson (as above), Graves (as above), Lobanoff (as above), and Revheim (as above).
 	The limitation for claim 20 has been explained in the above, thus, please see above. NOTE that applicant did not positively claimed the dispensing tube defined by a pump end and a free end in fluid communication with the isolated liquid compartment, and the collapsible drinking bowl. In addition, Austin as modified by Allen, Forbes, Milson, Graves, Lobanoff, and Revheim teaches the vest even within the scope of “consisting of” since applicant failed to the above items. Thus, Austin’s pockets can hold the heating and cooling element, the boots with interchangeable soles because Austin include extra pockets. Furthermore, there are no other elements in Austin that are different from the claimed invention so Austin does teach within the scope of consisting of as combined with Allen, Forbers, Milson, Graves, Lobanoff, and Revheim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Son T Nguyen/Primary Examiner, Art Unit 3643